Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 14 September 2020 with acknowledgement of foreign priority established by a Korean application filed on 30 January 2020.
2.	Claims 1-20 are currently pending.  Claims 1, 13, and 20, are independent claims. 
3.	The IDS submitted on 14 September 2020 has been considered. 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 states “and generate masking data from unstable PUF cells, based on the validity map”, this limitation appears to be incorrect because an “unstable PUF cell” would not be used to generate any kind of patented data because the result would not be repeatable.  Therefore claim 5 as presented lacks enablement because the specification does not teach that the generated masking data could be repeated.  Although paragraphs 61, 76, and 78-88 do suggest that the masking data is generated from unstable PUF cells this does overcome the enablement requirement because masking data generated from unstable cells would not be repeatable.  A suggested Examiner amendment is below to overcome the above 112 rejection.  Appropriate Correction is required.

Claim 5 (With proposed Examiner’s Amendment to overcome 112 rejection)
The security device of claim 4, wherein the PUF circuit is configured to access the validity map generated by the validity detector, generate the random key data from a first set of stable PUF cells, and generate the masking data from a second set of stable 


6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 4, 16, and 20, and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims contain the phrase:
“a validity detector configured to determine the validity or not of the plurality of PUF cells and to generate a validity map on the basis of a result of the determination”

The term “or not” appears to be slang which confuses the meaning of the claim.  The Examiner recommends the claim phrase be amended to delete the term “or not”.  Appropriate correction is required.

8.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-7, 10-17, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Satpathy et al. U.S. Patent Application Publication No. 2020/0104101 (hereinafter ‘101) in view of Pedersen U.S. Patent Application Publication No. 2017/0295015 (hereinafter ‘015) in further view of Lee et al. U.S. Patent Application Publication No. 2016/0156476 (hereinafter ‘476).
	As to independent claim 1, “A security device comprising: a physically unclonable function (PUF) circuit including a plurality of PUF cells outputting random key data and masking data; a key generator configured to generate a key through post-processing performed on the random key data” is taught in ‘101 Abstract, paragraphs 41-42, and 44; 
	“wherein the random key data is generated from a first set of one or more PUF cells” is shown in ‘101 paragraph 41;the following is not explicitly taught in ‘101:
	“and a masking module configured to mask and store the key by using the masking data” however ‘015 teaches masking the generated encryption key in paragraph 19;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of an entropy extractor from a physically unclonable function that generates encryption keys taught in ‘101 to include a means to mask and store the key generated using masking data.  One of ordinary skill in the art would have been motivated to perform such a modification because integrated circuit devices are often used to store information that is susceptive to corruption and one potential use of a PUF circuit is to protect encryption keys see ‘015 (paragraphs 3-6). 

the following is not explicitly taught in ‘101 and ‘015:
	“and the masking data is generated from a different, second set of one or more PUF cells” however ‘476 teaches using a coding table for each of the PUF cells that includes mask data values in paragraph 11;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of an entropy extractor from a physically unclonable function taught in ‘101 and ‘015 to utilize masking data that is generated from a different set of PUF cells.  One of ordinary skill in the art would have been motivated to perform such a modification to protect encryption keys and take advantage of the PUF circuits see ‘476 (paragraphs 3-6). 
	As to dependent claim 2, “The security device of claim 1, wherein the PUF circuit comprises a first area including a plurality of first PUF cells and a second area including a plurality of second PUF cells and differing from the first area, wherein the random key data is generated from the first set of one or more PUF cells, which are part of the plurality of first PUF cells, and wherein the masking data is generated from the second set of one or more PUF cells, which are part of the plurality of second PUF cells” is taught in ‘476 paragraphs 52 and 55.
	As to dependent claim 3, “The security device of claim 1, wherein the PUF circuit comprises a first area including a plurality of first PUF cells and a second area including a plurality of second PUF cells and differing from the first area, wherein the random key data is generated from the first set of one or more PUF cells, which are part of the plurality of first PUF cells, and wherein the masking data is generated from at least some of the plurality of first PUF cells and at least some of the plurality of second PUF cells, which together form the second set of one or more PUF cells” is shown in ‘476 paragraphs 52 and 55.
	As to dependent claim 4, “The security device of claim 1, further comprising a validity detector configured to determine the validity or not of the plurality of PUF cells and to generate a determination result as a validity map” is disclosed in ‘101 paragraphs 45-47.
	As to dependent claim 5, “The security device of claim 4, wherein the PUF circuit is configured to access the validity map generated by the validity detector, generate the random key data from stable PUF cells, and generate the masking data from unstable PUF cells, based on the validity map” is taught in ‘101 paragraphs 45-47.
	As to dependent claim 6, “The security device of claim 4, wherein the PUF circuit is configured to access the validity map generated by the validity detector, generate the random key data from stable PUF cells, and generate the masking data from at least some of the plurality of PUF cells, based on the validity map” is shown in ‘101 paragraphs 45-47.
	As to dependent claim 7, “The security device of claim 1, wherein the PUF circuit is configured to receive an area selection signal and to generate the masking data from PUF cells, included in an area selected based on the area selection signal, among the plurality of PUF cells” is disclosed in ‘101 paragraph 45-47.
	As to dependent claim 10, “The security device of claim 1, wherein the masking module is configured to generate new masking data by combining the masking data with a preset bit and to mask the key by using the new masking data” is taught in ‘476 Abstract, paragraphs 18, and 20-21.
	As to dependent claim 11, “The security device of claim 1, wherein the masking module is configured to generate new masking data by deleting at least some bits of the masking data and to mask the key by using the new masking data” is shown in ‘476 paragraphs 18 and 20-21.
	As to dependent claim 12, “The security device of claim 1, wherein the security device is included in an electronic device that includes one or more integrated circuits” is disclosed in ‘101 Figure 1, Abstract, and paragraphs 29-31.
	As to independent claim 13. A method of generating a security key by using a physically unclonable function (PUF) circuit including a plurality of PUF cells, the method comprising: generating random key data by using a set of first PUF cells including at least one first PUF cell included in the PUF circuit” is taught in ‘101 Abstract, paragraphs 41-42, and 44;
	“generating a key through post-processing performed on the random key data” is shown in ‘101 paragraph 41;the following is not explicitly taught in ‘101:	“masking the key by using the masking data to generate a masked key; and storing the masked key in a key buffer” however ‘015 teaches masking the generated encryption key in paragraph 19;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of an entropy extractor from a physically unclonable function that generates encryption keys taught in ‘101 to include a means to mask and store the key generated using masking data.  One of ordinary skill in the art would have been motivated to perform such a modification because integrated circuit devices are often used to store information that is susceptive to corruption and one potential use of a PUF circuit is to protect encryption keys see ‘015 (paragraphs 3-6). 

the following is not explicitly taught in ‘101 and ‘015:
	“generating masking data by using a set of second PUF cells including at least one second PUF cell included in the PUF circuit” however ‘476 teaches using a coding table for each of the PUF cells that includes mask data values in paragraph 11;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of an entropy extractor from a physically unclonable function taught in ‘101 and ‘015 to utilize masking data that is generated from a different set of PUF cells.  One of ordinary skill in the art would have been motivated to perform such a modification to protect encryption keys and take advantage of the PUF circuits see ‘476 (paragraphs 3-6). 

	As to dependent claim 14, “The method of claim 13, wherein the at least one first PUF cell is included in a first area of the PUF circuit, and the at least one second PUF cell is included in a second area, differing from the first area, of the PUF circuit” is taught in ‘476 paragraphs 52 and 55.
	As to dependent claim 15, “The method of claim 13, wherein the at least one first PUF cell is included in a first area of the PUF circuit, and the at least one second PUF cell is included in a second area of the PUF circuit, and the first area is included in the second area” is shown in ‘476 paragraphs 52 and 55.
	As to dependent claim 16, “The method of claim 13, further comprising: determining the validity or not of the plurality of PUF cells included in the PUF circuit; and generating a determination result as a validity map” is disclosed in ‘101 paragraphs 45-47.
	As to dependent claim 17, “The method of claim 16, wherein the at least one first PUF cell comprises cells which are determined as stable cells, which are reflected in the validity map, and the at least one second PUF cell comprises cells which are determined as unstable cells, which are reflected in the validity map” 
	As to dependent claim 19, “The method of claim 13, wherein the generating of the masking data comprises: combining the masking data with a preset bit; and outputting data, generated based on the combining, as the masking data” is taught in ‘101 paragraphs 45-47.
	As to independent claim 20, “A security device comprising: a physically unclonable function (PUF) block including a plurality of PUF cells outputting random key data and masking data” is taught in ‘101 Abstract, paragraphs 41-42, and 44;
	“a validity detector configured to determine the validity or not of the plurality of PUF cells and to generate a validity map on the basis of a result of the determination” is disclosed in ‘101 paragraph 45;
	“a key generator configured to generate a key through post-processing performed on the random key data” is shown in ‘101 paragraph 41;the following is not explicitly taught in ‘101:
	“and a masking module configured to mask and store the key by using the masking data” however ‘015 teaches masking the generated encryption key in paragraph 19;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of an entropy extractor from a physically unclonable function that generates encryption keys taught in ‘101 to include a means to mask and store the key generated using masking data.  One of ordinary skill in the art would have been motivated to perform such a modification because integrated circuit devices are often used to store information that is susceptive to corruption and one potential use of a PUF circuit is to protect encryption keys see ‘015 (paragraphs 3-6). 
the following is not explicitly taught in ‘101 and ‘015:
	“wherein the PUF block is configured to generate the masking data on the basis of the validity map” however ‘476 teaches using a coding table for each of the PUF cells that includes mask data values in paragraph 11;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of an entropy extractor from a physically unclonable function taught in ‘101 and ‘015 to utilize masking data that is generated from a different set of PUF cells.  One of ordinary skill in the art would have been motivated to perform such a modification to protect encryption keys and take advantage of the PUF circuits see ‘476 (paragraphs 3-6). 

11.	Claims 8-9 and 18, are rejected under 35 U.S.C. 103 as being unpatentable overSatpathy et al. U.S. Patent Application Publication No. 2020/0104101 (hereinafter ‘101) in view of Pedersen U.S. Patent Application Publication No. 2017/0295015 (hereinafter ‘015) in further view of Lee et al. U.S. Patent Application Publication No. 2016/0156476 (hereinafter ‘476) in further view of Noguchi et al. U.S. Patent Application Publication No. 2018/0262331 (hereinafter ‘331).

	As to dependent claim 8, the following is not explicitly taught in ‘101, ‘015, and ‘476: “The security device of claim 1, wherein: the masking module comprises: a masking circuit configured to receive the key from the key generator and generate a masked key from the key and the masking data; a key buffer configured to store the masked key; and a restoration circuit configured to restore the masked key to the key by using the masking data” however ‘331 teaches a masking process that conceals the cryptographic key as well as restores the cryptographic key by using the masking data in the Abstract, paragraphs 28-35, 38, and 64.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of an entropy extractor from a physically unclonable function taught in ‘101, ‘476, and ‘015 to utilize masking data and restore the masked key.  One of ordinary skill in the art would have been motivated to perform such a modification because the present method of storing a cryptographic key in a concealed state have risks see ‘331 paragraphs 8-9.

	As to dependent claim 9, “The security device of claim 8, wherein: the masking circuit is configured to generate the masked key through an XOR operation performed on the key and the masking data” is taught in ‘015 paragraph 19;
	“and the restoration circuit is configured to restore the key through an XOR operation performed on the masked key and the masking data” is shown in ‘331 paragraphs 28-29.
	
	As to dependent claim 18, “The method of claim 13, further comprising: generating the masked key through an XOR operation performed on the key and the masking data; and restoring the key through an XOR operation performed on the masking data and the masked key” is disclosed in ‘331 in the Abstract, paragraphs 28-35, 38, and 64.
	 


Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

____________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        9 August 2022